Name: COMMISSION REGULATION (EC) No 1660/96 of 19 August 1996 correcting Regulation (EC) No 1423/96 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  cooperation policy
 Date Published: nan

 20 . 8 . 96 EN Official Journal of the European Communities No L 210/19 COMMISSION REGULATION (EC) No 1660/96 of 19 August 1996 correcting Regulation (EC) No 1423/96 establishing the standard import values for determining the entry price of certain fruit and vegetables for a product for a given origin, the average of standard import values in force for that product are to apply; whereas, as a result, that average should be recalculated if one of the component standard import values is corrected; Whereas application of the corrected standard import value must be requested by the party concerned so that he is not placed at a disadvantage, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Commission Regulation (EC) No 1423/96 (^ establishes a standard import value for determining the entry price of apples and cherries originating in certain third countries; Whereas an error has been discovered in the Annex to this Regulation ; whereas the Regulation in question should therefore be corrected; Whereas Article 4 (3) of Regulation (EC) No 3223/94 provides that, where no standard import value is in force HAS ADOPTED THIS REGULATION: Article 1 The standard import values applicable to apples and cher ­ ries originating in certain third countries listed in the Annex to Regulation (EC) No 1423/96 are hereby replaced by the standard import values listed in the table in the Annex. Article 2 This Regulation shall enter into force on 20 August 1996 . At the request of the party concerned, Article 1 shall 23 July 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 August 1996. For the Commission Erkki LIIKANEN Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66 . (2) OJ No L 307, 20. 12. 1995, p. 21 . (3) OJ No L 387, 31 . 12 . 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p. 1 . 0 OJ No L 182, 23 . 7. 1996, p. 17. No L 210/20 EN Official Journal of the European Communities 20 . 8 . 96 ANNEX (ECU/100 kg) Regulation CN code Country code (') Standard importvalue (EC) No 1423/96 0808 10 71 , 800 188,7 0808 10 73, 804 91,0 0808 10 79 999 95,0 0809 20 59 400 173,1 404 134,6 999 134,6 (') Country nomenclature laid down in Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). The code '999' represents 'other origins'.